DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “sufficient tautness” are and what is required of the layer of material in terms of material type, construction, and/or arrangement. What materials would or would not read on this limitation? The specification fails to detail materials or definitions of how “sufficient tautness” should be interpreted in this application, therefore the term “sufficient tautness” when referring to the layer of material is indefinite.

Claims 8 and 17 recite the limitation "the second element".  There is insufficient antecedent basis for this limitation in the claim.

Claims 8 and 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the second element” is structurally referring to and how it relates to the pouch. Is this supposed to be “the second portion” and not “the second element”?

Claims 1 and 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It 

Claims 1, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the tuck tab is part of the elongate strap or another structure. The strap has one end and a second end, the tuck tab has a free end and a connected end, with the connected end connected to the second end of the strap. Is the second end of the strap not an end? Is the connected end of the tuck tab an end or does the tuck tab and strap create one continuous structure with only a connected end and a free end? It is unclear how the tuck tab and strap structures are associated to create the fastener.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cragg (US 2008/0257922).
Claims 1, 8, 15, 16, 17, 14 and 24, Cragg teaches a pouch comprising a body comprising a first portion (holder: 20) and a second portion (carrier: 10) spaced from the first portion (see figures 1-3); 3an elongate strap (strap: 34) having one end attached to a location on the first portion of 4the pouch (20), and an opposite second end (figure 1, second end of strap before 342), the strap (34) having a sufficient length between5 the one end and the opposite second end so as to extend from the location on the first6 portion of the pouch (20) to a location on a second portion of the pouch (10) the second location spaced from the7 location on the first portion (see figures 1-3), the location on the second portion of the8 pouch (20) comprising a first fabric layer/cover (layer of carrying side 11) and an outer fabric layer/layer of material (webbing strips: 31) overlaying a portion9 of the first fabric layer/cover (11: figure 1), the first fabric layer/cover (11) and the outer fabric layer/layer of material (31) having internal10 surfaces, respectively, bounding a flat internal cavity there between (see figures 2-6 space between webbing strip and layer 11); 11a flat, rigid tuck tab (342) having a connected end, a free end opposite the 12 connected end (figures 1-6), and oppositely facing outer surfaces extending between the13 connected end and the free end (figures 1-6), the connected end of the tuck tab (342) being connected to14 the second end of the strap to allow positioning the second end in closely overlaying15 parallel relation to the tuck tab in a hairpin configuration wherein the tuck tab16 extends toward the one end of the strap (figures 1-6 that is in hairpin configuration when wrapped under/around webbing in figures 2 and 3); 17the outer fabric layer/the layer of material (31) of the second portion of the pouch (10) comprising a slit (slit between lower end of lowest webbing and layer 11) 18 just wider than the tuck tab (342) connecting to the flat internal cavity (see figures 1-3), the slit having a width to receive the tuck tab and a portion of the flat19 internal cavity extending from a side edge of the slit toward the first portion of the20 pouch and being sufficiently large to receive the tuck tab (figures 1-3, tuck tab 342 is woven through slit and cavity being sufficiently large), the outer fabric layer/the layer of material (31)21 having sufficient tautness to exert a compressive force against the tuck tab received22 in the flat internal cavity 

Reply to FINAL Office Action of October 31, 20171 	In regard to claims 2, 9 and 18, Cragg teaches comprising a tensioner connected 2to the strap (lowest webbing strap: 32) and pulling the second end thereof longitudinally toward the one end3 thereof to tension the strap (Cragg teaches the tensioner structure and when the strap is pulled by the second end tension is created between the strap and the tensioner lowest webbing strap: 32).
-8- DN 3897 Application No. 14/152,573 Amendment dated April 30, 2018 Reply to FINAL Office Action of October 31, 2017 1  
 	In regard to claims 3, 10 and 19, Cragg teaches wherein the strap (34) is woven 2though the tensioner to longitudinally tension the strap (see figures 2-6; tensioner is lowest strap 32, 

 	In regard to claims 4, 11 and 20, Cragg teaches wherein at least one of the 2internal surfaces of the first fabric layer and the outer fabric layer, and the outer3 surfaces of the tuck tab, comprise a coarse material, respectively, so as to frictionally4 engage to retain the tuck tab in the internal cavity (paragraph 0053 describes resin material applied to strap 34 and webbing strips 31 to enhance grip).1  

 	In regard to claims 5, 12 and 21, Cragg teaches wherein the tuck tab (342) comprises at 2 least one layer of a fabric material and a layer of a rigid rubber or plastics material (paragraph 0048 describes a rigid plastic material can be applied between tuck of fabric material).1  

 	In regard to claims 6, 13 and 22, Cragg teaches a slit of the layer of material/outer fabric layer of the second portion of the pouch (see slit in figures). However, Cragg fails to teach the method in which the slit was formed, i.e. laser cut. It is noted that the method in which an apparatus is formed does not need to be taught by the prior art, as long as, the prior art teaches the structure as claimed (see MPEP 2113 product-by-process).

 	In regard to claims 7, 14 and 23, Cragg teaches wherein the tuck tab comprises at 2least two layers of a fabric material (figure 6: paragraph 0048).1  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,281,240. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pouches with tuck tab strap fasteners. It is noted that the application to US 10,281,240 contained a restriction between the fastener claims and pouch claims, applicant elected the fastener claims, but amended the claims throughout prosecution to include the pouch structure, therefore a terminal disclaimer will is necessary based upon the claim set.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Bergeron (US 7,694,862) and Cole et al. (US 2015/0335140) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732